                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


       LINEWEIGHT LLC,                         )
                                               )
             and                               )
                                               )
       CRYE PRECISION LLC,                     )
                                               )
                   Plaintiffs,                 )
                                               )
             vs.                               )          Case No. 4:18-cv-00387-JAR
                                               )
       FIRSTSPEAR, LLC,                        )
                                               )
                   Defendant.                  )
                                               )


                                   MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Firstspear, LLC’s Motion to Stay the case

pending the outcome of its petitions for Inter Partes Review (“IPR”) by the Patent Trial and

Appeal Board (“PTAB”). (Doc. 69.) Plaintiffs oppose the motion, arguing that a stay is not

appropriate and would unduly prejudice them. (Doc. 72.) Defendant filed a reply. (Doc. 76.)

                                          Background

       Plaintiffs filed suit on March 8, 2018, alleging that Defendant was actively engaged in

selling numerous products that infringed on Plaintiff’s patent for a “MOLLE COMPATIBLE

LIGHTWEIGHT GARMENT,” number 9,173,436 (the “ ’436 Patent”). (Doc. 1.) On February

1, 2019, after several months of discovery, the parties submitted a Joint Claim Construction

Chart identifying a single claim—Claim 11—and six disputed claim phrases at issue in this case.

(Doc. 37.) Thereafter, the parties briefed their respective positions as to each claim phrase




                                                   1
(Docs. 49-54, 57-60), and, on April 16, 2019, the Court held a Markman hearing at which the

parties presented significant oral argument (Doc. 63).

       Two months later, on June 14, 2019, Defendant filed this motion, asking the Court to stay

its ruling on claim construction. (Doc. 69.) The week before, on June 6, 2019, Defendant filed

two petitions for IRP asking the PTAB to review numerous claims of the ’436 Patent, including

Claim 11. (Docs. 69-1, 69-2.) Defendant asserts that the PTAB’s rulings would narrow the

scope of this litigation and conserve resources without substantially prejudicing Plaintiffs. (Doc.

69.) Plaintiffs argue that the parties have already expended significant resources in preparing for

the Markman hearing and that the PTAB has not even agreed to hear the reviews. (Doc. 72.)

                                        Legal Standards

       Courts have inherent discretion to control their own docket, including by staying

proceedings. Clinton v. Jones, 520 U.S. 681, 706 (1997). When determining whether to grant a

stay pending IPR, courts generally consider three factors: “(1) whether discovery is complete

and whether a trial date has been set; (2) whether a stay of litigation will simplify the issues in

question and facilitate the trial; and (3) whether a stay would unduly prejudice or present a clear

tactical disadvantage for the non-moving party.” Masa LLC v. Apple Inc., No. 4:15-CV-00889-

AGF, 2016 WL 2622395, at *2 (E.D. Mo. May 9, 2016) (citing Intellectual Ventures II LLC v.

Commerce Bancshares, Inc., No. 2:13-CV-04160-NKL, 2014 WL 2511308, at *2 (W.D. Mo.

June 4, 2014)). The burden is on the party seeking the stay to show that the action is warranted.

See Brady v. Nat’l Football League, 640 F.3d 785, 794 (8th Cir. 2011) (Bye, J., dissenting)

(citing Lankford v. Sherman, 451 F.3d 496, 503 (8th Cir. 2006)).




                                                    2
                                               Analysis

                1. The State of the Case

        Defendant argues that “the only discover that has been taken in this case relate[s] to claim

construction.” (Doc. 69 at 4.) While the parties have spent the time and resources necessary to

brief and argue claim construction, Defendant notes that “no discovery related to invalidity,

damages, non-infringement, or any other issue has been done.”              (Id.)   Still left is expert

testimony regarding invalidity and damages, document review, depositions, and dispositive

motions. (Id.) “All of these costs can be avoided by granting a stay pending the outcome of the

IPR petitions,” Defendant argues. (Id.)

        Plaintiffs respond that the discovery necessary to present argument on the claim

construction issue was substantial and that the balance of the case amounts to “a relatively

simple patent case involving only one asserted claim from one asserted patent.” (Doc. 72 at 4.)

Further, Plaintiffs argue that the parties’ already-expended resources are a direct result of

Defendant’s unexplained delay in seeking IPR. (Id. at 5.) Plaintiffs note that the majority of the

substantive arguments raised in Defendant’s IPR petitions were present in its initial invalidity

contentions, meaning Defendant knew about these issues long before the parties expended so

much time and effort to prepare for the Markman hearing. (Id. at 5.)

        In reply, Defendant asserts that it waited to file with the PTAB because it hoped the

parties’ ongoing settlement discussions might bear fruit. (Doc. 76 at 1.) Defendant reiterates

that the parties’ discovery thus far has been limited to the single issue of claim construction and

that allowing the PTAB to rule on its petitions could well eliminate the need for the remaining

bulk of discovery. (Id. at 4-5.) It adds that no trial date has been set. (Id. at 4.)

        The Court believes that the discovery completed by the parties in advance of the

Markman hearing, while substantial, is less than the amount left to do. In addition to the greater
                                                       3
number of remaining issues to address, expert reports and depositions must still be prepared,

scheduled, taken, and rebutted. A favorable ruling from the PTAB could eliminate entirely the

need for that discovery and even a partial ruling could dramatically narrow the scope of that

discovery. In both cases, significant resources are saved.

       The Court is cognizant of Plaintiffs’ argument that the PTAB may decline to review the

petitions and that the Court should not stay the case unless and until the PTAB institutes review.

(See Doc. 7-8.) If the Court stays the case but the PTAB declines to review Defendants’

petitions, no resources will be saved but neither will any have been wasted. If the Court does not

stay the case and the PTAB institutes review, any discovery conducted between now and then

may well have been for naught. Accordingly the Court finds that, on balance, this factor favors

staying the case.

               2. Simplification of the Issues

       There are three possible outcomes for the IPR. If the PTAB decides not to review the

petitions, the issues in this case remain the same. If the PTAB institutes review and invalidates

all of claims, the patent is unenforceable and the issues in this case are resolved. If the PTAB

invalidates some, but not all, of the claims, only those claims that survived IPR are before this

Court. In two out of three possible outcomes, the issues are simplified.

       Plaintiffs are correct that “if the Court grants the stay and the PTAB does not institute

review, delay will be the only effect.” (Doc. 72 at 7.) However, the Court disagrees that such an

outcome is intolerable, especially compared to the potential for significant simplification in the

event the PTAB institutes review. On balance, this factor favors staying the case.

               3. Prejudice

       Finally, the Court must consider whether and to what extent Plaintiffs would be

prejudiced by the entry of a stay. Plaintiffs argue that Defendant is a direct competitor and that

                                                    4
in such cases, “delays in litigation are ‘especially burdensome’ and weigh more heavily in favor

of denying a stay.” (Doc. 72 at 10 (citing Invensys Sys., Inc. v. Emerson Elec. Co., No. 6:12-CV-

00799, 2014 WL 4477393, at *2 (E.D. Tex. July 25, 2014)).) Defendant responds that “the

worst case scenario for Plaintiffs . . . in the event of a stay would be a delay of a few months.”

(Doc. 76 at 10.) “Otherwise,” Defendant asserts, “the IPR proceedings will proceed rapidly to

their conclusion with a year, and . . . will undoubtedly simplify the issues in this case.” (Id.)

       The Court finds that any delay could be said to prejudice Plaintiffs in the marketplace

insofar as they “may lose valuable customers and goodwill during the stay of litigation.”

Invensys Sys., 2014 WL 4477393, at *2. However, it concludes that any delay would be brief

and therefore a stay would not be unduly prejudicial, especially when weighed against the

potential for significant efficiencies in costs and resources should the IPR take place. Further,

while not dispositive, the Court does believe Plaintiffs’ decision not to seek injunctive relief

indicates that the risk of significant prejudice in the marketplace is relatively low.

                                             Conclusion

       In conclusion, the Court finds that, although the parties’ claim constructions have been

under submission and the Court is prepared to rule on them, doing so would not finally resolve

any issues in this case and therefore it is prudent and appropriate to enter a stay to pending the

PTAB’s decision on Defendant’s petitions.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Firstspear, LLC’s Motion to Stay (Doc.

69), is GRANTED and this case is STAYED until further order of the Court.




                                                      5
       IT IS FURTHER ORDERED that the parties shall update the Court within five (5)

days of any significant developments regarding Defendant’s petition for IPR review.




       Dated this 26th day of August, 2019.



                                               ________________________________
                                               JOHN A. ROSS
                                               UNITED STATES DISTRICT JUDGE




                                                  6
